DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 Response to Arguments
Applicant's arguments filed on 6/1/2022 have been fully considered but they are not persuasive.
In response to the argument presented on p. 6 of the Remarks filed on 6/1/2022 (regarding “A. the teaching of Hernandez…. misinterpreted” and i. Hernandez’s proteins are not in an aqueous fluid), it is noted first that “aqueous” means “of or containing water, typically as a solvent or medium”, like water or waterly”. “Blood plasma sample” in paragraph [0111] of Hernandez is “liquid portion of blood” and plasma is “about 92% water”. It is therefore determined that  the protein in the blood plasma sample is in aqueous fluid. In response to the argument presented on p. 7 of the Remarks (regarding “ii. Hernandez does not teach determining whether or not a protein is present”),  it is determined that in paragraph [0111], Hernandez discloses “determining the presence of protein structure in the blood plasma sample” using an IR spectroscopy by means “analyzing the amide I region of its IR spectrum”.
In response to the argument presented on p. 7 of the Remarks (regarding “B. There is no reasonable expectation…..”), it is determined that since as noted in the Remarks (see the first paragraph p. 8 of the Remarks), Kraemer teaches “a method of analyzing an aqueous fluid sample (water)” and as discussed above Hernandez teaches performing IR spectroscopy on the blood plasma sample, which is 92% water, IR spectroscopy of Hernandez has a reason expectation of success in any, at least, aqueous fluid samples. In response to the argument presented on p. 8 of the Remarks (regarding “One of ordinary skill in the art…”), it is determined that IR spectroscopy of Hernandez is applied to the blood plasma, which is 92% water, IR spectroscopy of Hernandez would applied in water sample with a reason expectation of success. As discussed above, Hernandez discloses “determining the presence of protein structure in the blood plasma sample” which is 92% water. The claim would have been obvious because the technique for improving a particular class of devices or methods was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
In response to the argument presented on p. 10 – 11 of the Remarks (regarding “2. – 5.”), see the response above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (2008, PNAS, cited in the IDS filed on 12/4/2020) in view of Hernandez (US 2015/0211988 A1).
With respect to independent claim 16, in Fig. 3 Kraemer teaches a method of analyzing an aqueous fluid H2O in Title and Abstract comprising obtaining a 2D-IR spectrum as disclosed in Title of a sample of the aqueous fluid using a 2D-IR spectrometer configured to apply a sequence of IR pulses to the sample, wherein the sequence comprises a pump process followed by a probe pulse pump and probe pulses as disclosed in the second paragraph of the right column on p. 439, where the pump process is a single pump pulse or a sequence of a first pump pulse and a second pump pulse, and a waiting time Tw between applying the single pump pulse or the second pump pulse and applying the probe pulse is from 150 to 350 fs 200 fs as disclosed in the Figure Caption of Fig. 1.
Kraemer is silent with the limitation of “determining whether or not one or more proteins in the aqueous fluid by observing the amide I band of the one or more proteins.
In paragraph [0111] Hernandez teaches determining whether or not one or more proteins in the aqueous fluid by observing the amide I band of the one or more proteins. it is noted first that “aqueous” means “of or containing water, typically as a solvent or medium”, like water or waterly”. “Blood plasma sample” in paragraph [0111] of Hernandez is “liquid portion of blood” and plasma is “about 92% water”. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kraemer in order to determine the presence of protein by the known IR band. The claim would have been obvious because the technique for improving a particular class of devices or methods was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 17, Kraemer teaches wherein the pump process is a sequence of a first pump pulse and a second pump pulse in the second paragraph of the right column on p. 439 and Tw T as shown in Fig. 1 is time between applying the second pump pulse and applying the probe pulse.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer modified by Hernandez, and further in view of Roberts (Accounts of Chemical Research, 2009).
The teaching of Kraemer modified by Hernandez has been discussed above.
With respect to dependent claims 18 – 19, Kraemer is silent with wherein Tw is from 200 to 300 fs.
In Fig. 4 Roberts teaches 300 fs. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kraemer modified by Hernandez in order to obtain desired 2D spectrum with a known wait period.  This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer modified by Hernandez, and further in view of Lee (the Journal of Chemical Physics, 2013).
The teaching of Kraemer modified by Hernandez has been discussed above.
With respect to dependent claim 20, Kraemer teaches wherein the 2D-IR spectrum comprises one or more peaks in Fig. 1; see two clear peaks as disclosed in right column on p. 438 but is silent with the method comprises identifying at least one peak by comparing the 2D-IR spectrum with one or more reference 2D-IR spectra.
In Fig. 6 Lee teaches the method comprises identifying at least one peak by comparing the 2D-IR spectrum with one or more reference 2D-IR spectra. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kraemer modified by Hernandez in order to compare and identify desired chemical species. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer modified by Hernandez, and further in view of Wu (Journal of Physical Chemistry, 2001)
The teaching of Kraemer modified by Hernandez has been discussed above.
With respect to dependent claim 23, Kraemer is silent with wherein the 2D-IR spectrum comprises one or more peaks and the method involves determining if albumin is present in the aqueous fluid by determining if the spectrum has a peak at a frequency of 1656 cm-1 and/or determining if y- globulins are present in the aqueous fluid by determining if the spectrum has a peak at a frequency of 1639 cm-1.
	In the last paragraph of the left column on p. 6253, Wu teaches a frequency of 1656 cm-1 and in Title Wu discloses albumin.  In this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kraemer modified by Hernandez in order to identify desired species by a known frequency.
Claims 24 and 27 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer modified by Hernandez, and further in view of Baiz (US 2013/0221222 A1).
The teaching of Kraemer modified by Hernandez has been discussed above.
With respect to dependent claim 24, Kraemer teaches wherein the 2D-IR spectrum comprises one or more peaks as discussed above, but is silent with the method comprises identifying at least one peak and quantifying the at least one peak using a calibration based on one or more reference 2D-IR spectra.
Baiz teaches in paragraph [0078] quantifying the populations of the different conformers. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kraemer modified by Hernandez in order to quantify desired species by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results. To quantify the populations in Baiz, Baiz should have a calibration data.
With respect to dependent claim 27, Baiz teaches in paragraph [0027] wherein the aqueous fluid is an aqueous biofluid, such as blood or blood serum.
With respect to dependent claim 28, when modified by Baiz, Kraemer modified by Baiz teaches a method of diagnosing and/or prognosing an abnormality in a subject comprising analyzing a sample of an aqueous biofluid from the subject using the method of claim 27.
With respect to dependent claim 29, when modified by Baiz, Kraemer modified by Baiz teaches wherein the method comprises obtaining a sample of an aqueous biofluid from the subject.
Allowable Subject Matter
Claims 25 – 26 and 30 – 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36 – 37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 25 and 36, the prior art of record fails to teach or reasonably suggest:
wherein the 2D-IR spectrum comprises peaks due to albumin and globulins and the method comprises determining a ratio of albumin to globulins present in the sample.
With respect to dependent claims 26 and 37, the prior art of record fails to teach or reasonably suggest:
wherein the 2D-IR spectrum comprises a peak due to albumin and a peak due to y-globulins and the method comprises determining a ratio of albumin to                 
                    γ
                
            -globulins by measuring a peak height of the albumin peak and a peak height of the                 
                    γ
                
            -globulins peak and dividing the peak height of the albumin peak by the peak height of the                 
                    γ
                
             -globulins peak multiplied by 1.8.
With respect to dependent claims 30 – 31, the prior art of record fails to teach or reasonably suggest:
 wherein the method comprises determining from the 2D-IR spectrum whether treatment of the subject or further testing of the subject is required.
With respect to dependent claim 32, the prior art of record fails to teach or reasonably suggest:
wherein the abnormality is poor general health or the presence of an inflammatory response, and the method involves determining the ratio of albumins to                 
                    γ
                
            -globulins in the aqueous biofluid.
With respect to dependent claim 33, the prior art of record fails to teach or reasonably suggest:
wherein the abnormality is poor general health or the presence of an inflammatory response, and the method involves determining the ratio of albumins to                 
                    γ
                
            -globulins in the aqueous biofluid.
With respect to dependent claim 34, the prior art of record fails to teach or reasonably suggest:
wherein the 2D-IR spectrum is compared to a plurality of pre-correlated spectra stored in a database in order to derive a correlation with a favorable or unfavorable diagnosis or wherein the spectrum is correlated with a favorable or unfavorable diagnosis based on a predictive model developed by “training” a database of pre- correlated analyses.
With respect to dependent claim 35, because of its dependency on claim 28.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884